DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 12 July, 2021.
Claims 1 and 6 have been amended.
Claims 1, 2, 5 – 7 and 10 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5 – 7 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1 and 6 recite “values for the value units for each task being based on value stored in one of a plurality of database modules that include a chronic medical conditions database module, a preventive and health maintenance database module, a pharmacy usage database module, a referral and admission patterns database module, and care coordination database module”. The specification fails to support these limitations. The specification discloses that value units (i.e. QVU ™ points) may be determined using statistical data from inside or outside the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 6 is representative. Claim 6 recites steps including: 
A method for operating a payment controller, comprising: 
providing a healthcare provider billing records machine, having a server having a processor, wherein the server is separate from electronic medical records; 
allowing operators to assign one or more value units for tasks performed by a medical care provider, a value of each of the value units being stored in a database, values for the value units for each task being based on values stored in one of a plurality of database modules that include a chronic medical conditions database module, a preventive and health maintenance activities database module, a pharmacy usage database module, a referral and admission patterns database module, and a care coordination database module; 
presenting a screen to the medical care provider by which the medical care provider may record tasks that are performed; 
rewarding the one or more value units for each task that is performed; recording the rewarded one or more value units; and 
determining compensation for the medical care provider based on the number of value units that are rewarded. 
Claim 1 recites a machine comprising a server having a processor and sets of instructions executable on the processor for performing the steps of the method recited in Claim 6.
Claims 1, 2, 5 – 7 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a machine and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of: 
allowing operators to assign one or more value units for tasks performed by a medical care provider; 
the medical care provider may record tasks that are performed; 
rewarding one or more value units for each task that is performed; and 
determining compensation for the medical care provider based on the number of value units that are rewarded. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. 
The claims, as illustrated by Claim 6, recite an abstract idea within the “mathematical concepts” grouping. The steps recited in the claims represent a mathematical relationship. For example, calculating a compensation based on value units assigned to a task based on recording the performance of the task is a simple calculation such as: compensation ($) = value unit awarded * $/value unit. Additionally, the claims recite the following limitation:
values for the value units for each task being based values stored in on one of a plurality of database modules that include a chronic medical conditions database module, a preventive and health maintenance activities database module, a pharmacy usage database module, a referral and admission patterns database module, and a care coordination database module.
The specification discloses that the points earned may be determined using statistical techniques, known to those skilled in the art, applied to data in one or more of the recited databases (0028). The broadest reasonable interpretation of the specification, which discloses “linear regression and other statistical tools” encompasses statistical techniques that can be performed mentally. As such, the claims recite an abstract idea within the mathematical formulas grouping.
Additionally, the claims, as illustrated by Claim 6, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.
Similarly here, the focus of the claims as illustrated by Claim 6 is on determining compensation for tasks that have been performed based on a value assigned to the performed tasks - “a fundamental economic practice”. The specification discloses that the value units assigned to tasks is pre-determined (using statistical techniques known to those skilled in the art) and stored in a database. When the provider indicates that an eligible task has been completed, the respective value is awarded and recorded. At the end of a period of time the provider is awarded compensation based on the accumulated value (0036). This is a classic “piece-work” compensation technique where a worker is paid for each piece or unit of work completed; and is a fundamental economic and conventional business practice. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements.
Additionally, the claims appear to implement the Medicare Shared Saving Program for ACOs. This program is well-established. The claim may also be construed as being the equivalent of Medicare’s Resource-Based Relative Value Scale (RBRVS) which uses RVUs assigned to a given medical task. The final compensation is calculated by multiplying the RVUs for tasks completed by the Medicare conversion factor. These are well-established and long-standing business practices even as disclosed by the Applicant in the present specification as published (0003 – 0004). As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
Additionally, the steps recited in the claims may be performed mentally. For example, the specification discloses that determining the number of value units assigned to a task is performed using statistical techniques using techniques known in the art such as linear regression. Linear regression is a process that can be performed mentally. Indeed, the claims recite that “operators” - i.e. humans – assign the value units to tasks. Similarly, recording tasks performed, awarding value units for those tasks, and calculating a compensation based on the awarded value units is a simple calculation that can be performed mentally. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond that abstract idea that include:
a payment controller system comprising: a healthcare provider billing records machine having a server having a processor wherein the server is separate from electronic medical records;
a value of each of the value units being stored in a database;
presenting a screen to the medical care provider (by which the medical care provider may record tasks that are performed);
recording the rewarded one or more value units.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is 
The payment controller comprising a healthcare provider billing records machine is recited at a high level of generality. The specification does not expressly disclose the recited “payment controller”; however, a general purpose computer – i.e. a server computer - is disclosed as being operative to execute the method such that it amounts to no more than instructions to apply the abstract idea using a generic computer component (0006, 0014, 0017). This elements merely adds instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). Similarly, storing value units in a database, recording tasks and recording the rewarded one or value units are extra-solution activities – i.e. data gathering steps. 
The specification further discloses a patient encounter screen in which the provider may checkmark activities performed by the provider during the patient encounter, which results in the activity being stored in the database (0033). The patient encounter screen is displayed on a care provider’s electronic device, which is disclosed at a high level of generality, and as being purely generic (0015, 0016). The recited user interface is construed as a conventional computer element. “A graphic user interface so a user can select data merely recites a generic computer component Affinity Labs v. DIRECTV). Storing assigned and rewarded value units is memory is construed as an extra-solution activity – i.e. data gathering.
The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; and merely serves to link the use of the abstract idea to a particular technological environment and merely use a computer as a tool to perform the abstract idea. Check marking activities performed by the provider during the patient encounter is an insignificant extra-solution activity – i.e. a data gathering step and is not a practical application of the abstract identification process identified above. As such, the additional elements recited in the claim do not integrate the abstract compensation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract compensation process. Storing value units in a database and recording rewarded value units is a well-understood, routine and conventional computer function – i.e. electronic recordkeeping as in Alice and Ultramercial. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. The specification also discloses that recording tasks in the existing RBRVS system to determine physician pay is purely conventional. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a payment controller comprising a healthcare provider billing records machine having a processor and sets of computer executable instructions, database modules storing information).  The payment controller is recited at a high level of generality. The specification does not expressly disclose the recited “payment controller”; however, a general purpose computer is disclosed as being operative to execute the method such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. This elements merely adds instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. The recitation of a generic computer does not provide an inventive concept. Each of the above components are disclosed as being purely conventional and/or known in the industry. For example, the specification discloses that the server having a processor is purely conventional (published specification paragraph 0014, 0017). Sets of computer instructions are disclosed as “applications” which are also conventional computer elements. However, downloadable applications do not constitute an inventive concept sufficient to render the claims patent-eligible (Affinity Labs v. DIRECTV). Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particular in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. 
The dependent claims add additional features, in combination with those recited in the independent claims, merely serve to further narrow the abstract idea above including: the 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1, 2 and 5 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lieber (US PGPUB 2014/0278493 A1) in view of Reiner (US PGPUB 2008/0103834 A1).
CLAIMS 1 and 6
Lieber discloses a method and system for determining value units for use in physician compensation that includes the following limitations:
assign(ing) one or more value units for tasks performed by a medical care provider; (Lieber paragraph 0008, 0013, 0015, Claim 11(d));
a value of each of the value units being stored in a database; (Lieber 0058, Figure 1 1100);
presenting a screen to the medical care provider by which the medical care provider may record tasks that are performed; (Lieber paragraph 0006, 0042, 0045, 0048, Claim 11(b));
rewarding the one or more value units for each task that is performed; recording the rewarded one or more value units; (Lieber paragraph 0006, 0042, Claim 11(c, d));
determine compensation for the medical care provider based on the number of value units that are rewarded; (Lieber paragraph 0015, 0016, 0032, Claim 11(e));
Lieber discloses a physician compensation system where a physician enters procedures performed for a patient in a user interface (i.e. a screen for recording tasks performed), and that 
With respect to the following limitations:
the number of value units for each task being based on one or more database modules that include a chronic medical conditions database module, a preventive and health maintenance activities database module, a pharmacy usage database module, a referral and admission patterns database module, and a care coordination database module; (Lieber paragraph 0008, 0015, 0016, 0018, 0023, 0025 – 0028, Claim 11).
Lieber discloses that the Value Unit may be associated with a type of work or service performed calculated using different types of data sources for specific purposes such as services or procedures performed including how long the procedure took and notes associated with the entry, the geographic region, the procedure’s complexity, provider specialty and patient demographics. In particular data sources used in calculating the value unit include a geographic practice cost index and various coding systems. Examiner construes these data sources to include the recited “chronic medical conditions database module” and the “preventative and health maintenance activities database module”. For example, the specification discloses that the “preventative and health maintenance activities database module” is based on national standards; although the contents of these database modules are not further described.
With respect to the following limitations:
a healthcare provider billing records system having a server having a processor; a payment controller; (Lieber paragraph 0002, 0042, 0043, 0045 – 0048).
Lieber discloses a software based tool accessed through a website – i.e. a server. With respect to the following:
wherein the server is separate from electronic medical records; (Lieber paragraph 0040).
Lieber discloses an alternative embodiment in which EMRs are integrated with the compensation system where the server may download information that originated in the EMR, as well as edit and interact with the EMR data. EMR data may accessed and used as a data point in determining a value unit for a service or procedure. This fairly teaches an EMR “separate from” the server.
With respect to the following limitation; Lieber but does not expressly disclose the recited:
a first set of computer instructions executable on the processer; a second set of computer instructions executable on the processor; a third set of computer instructions executable on the processor; and a fourth set of computer instructions executable on the processor.
Reiner discloses a physician scorecard system that includes application code that may be separated into separate modules or be a single module. Examiner notes that modular software is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the physician compensation system of Lieber so as to have included applications for separate functionality, in accordance with the teaching of Reiner, in order to provide for modular software implementations, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Additionally, Lieber discloses the following limitations:
CLAIMS 2 and 7
The combination of Lieber/Reiner discloses the limitations above relative to Claims 1 and 6. 
wherein the compensation based on rewarded value units is in addition to any fee-for-service payments made to the medical care provider; (Reiner paragraph 0124).
Reiner discloses partially tying physician reimbursement (i.e. P4P) to an analysis of data indicating patient safety and efficient use of resources. The Examiner interprets “P4P” to specifically disclose the feature of “in addition to any fee-for-service payments made to the medical care provider” because a “P4P” payment is addition to basic service payments. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the physician compensation system of Lieber so as to have included reimbursements in addition to a fee-for-service, in accordance with the teaching of Reiner, in order to physician incentives, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lieber (US PGPUB 2014/0278493 A1) in view of Reiner (US PGPUB 2008/0103834 A1) and in further view of Zak et al.: (US PGPUB 2009/0281826 A1)
CLAIMS 5 and 10
The combination of Lieber/Reiner discloses the limitations above relative to Claims 1 and 6. With respect to the following limitations:
wherein the tasks are each of a type selected from the group consisting of: review disease registry/quality metrics, review pharmacy data and suggestions, look at messages from case managers, chart reviewers, auditors, and/or medical directors; (Zak paragraph 0029, 0041, Claims 4, 5).
.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
The U.S.C. 112 Rejections
Applicant argues that the Office reading of the specification is extremely narrow and prejudicial relative to storing QVUs in a database. Applicant asserts that the Office admits that QVUs are determined and assigned, and that storing QVUs is “inherent”. Applicant asserts a dichotomy in the two most recent Office Actions – “It is impossible to acknowledge that the 
Initially, Examiner notes that the issues of storing QVUs in a database, and assigning QVUs to tasks based on values stored in a plurality of database modules has been consistently addressed by the Examiner in multiple Office actions. For example, the “assigning value units to tasks” limitation has been rejected since the Examiner inherited the application, as represented in the Office action mailed on 27 August, 2018, and consistently since then for four additional Office Actions. Similarly, the “QVUs stored in a database” limitation has been rejected since it first appeared in the claims filed on 15 October, 2019, and as represented in the Office action mailed on 7 November, 2019, and consistently since then for two additional Office Actions.
The existence of QVUs is not in question. As noted by the Applicant, the specification clearly shows QVUs assigned to different tasks. However, the existence of a value assigned to a task by an operator does not “inherently” include electronic storage in a database. In a simple example, a homeowner may negotiate with a landscaper for tasks. The homeowner may assign one point to “cutting the lawn” and two point to “trim hedges”, where each point is worth $25.00 in compensation. Assigning the points does not require them to be stored electronically. Nonetheless, in an effort to advance prosecution, Examiner withdraws the rejection related to storing QVUs in a database. On further review, Examiner notes that the specification discloses that the memory storage device may store “application code and application data”. Examiner construes “application data” as the assigned QVUs.
With respect to “assigning QVUs to tasks based on values stored in a plurality of database modules”; Applicant merely shows the results of such assignments and the QVUs awarded to a provider for the completion of the tasks. The examples are of “QVUs earned” as 
The U.S.C. 101 Rejection
Applicant asserts that the recitation of a “healthcare provider billing records machine” renders the claims patent eligible because the “machine” does not fall into one of the judicial exceptions outlined in the MPEP. As shown above, the claims recite an abstract idea – rewarding value units for completed tasks and determining compensation based on the rewarded value units – a fundamental economic practice involving mathematical relationships that can be performed mentally. The claims recite an abstract idea included in all three grouping of abstract ideas described by the Guidance. The remaining limitations are extra-solution data gathering and conventional computer functions such as storing data. With respect to the recited machine, the specification does not expressly recite this term. The specification discloses a server computer, construed as the recited “machine”, which is a generic computer. A generic computer that executes an abstract idea does not render the claim patent eligible.
The U.S.C. 103 Rejection
Applicant asserts that none of the prior art references disclose “server is separate from electronic medical records”. Here, Examiner construes the “separate from” to mean that data from an EMR is not required to provide the recited functionality, and that the recited functionality is not implemented in an EMR but in a cloud-based system, as described in the specification (0022). Lieber teaches a server (i.e. a software based tool) that maybe integrated with an EMR software program to download such information. Lieber’s functionality is therefore 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2001/0051765 A1 to Walker et al discloses a healthcare management system that includes a server for determining compensation for completed activities, where the server is remote from an optional medical records system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                         

Date: 16 August, 2021